FILED
                            NOT FOR PUBLICATION
                                                                             MAY 23 2016
                     UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                         No. 15-30214

               Plaintiff - Appellee,              D.C. No. 4:99-cr-00014-CCL-1

 v.
                                                  MEMORANDUM*
ORAY PAPA FIFER, a.k.a. Duwayne
Harris, a.k.a. Shawn Phillips, a.k.a.
Special,

               Defendant - Appellant.


                    Appeal from the United States District Court
                             for the District of Montana
                  Charles C. Lovell, Senior District Judge, Presiding

                              Submitted May 19, 2016**

Before:        HUG, FARRIS, and CANBY, Circuit Judges.

      Oray Papa Fifer appeals from the district court’s order denying his 18 U.S.C.

§ 3582(c)(2) motion for a sentence reduction. Pursuant to Anders v. California,

386 U.S. 738 (1967), Fifer’s counsel has filed a brief stating that there are no

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
grounds for relief, along with a motion to withdraw as counsel of record. We have

provided Fifer the opportunity to file a pro se supplemental brief. He has filed a

pro se supplemental brief. No answering brief has been filed.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.
75, 80 (1988), discloses no arguable grounds for relief on direct appeal.

      Counsel’s motion to withdraw is GRANTED.

      AFFIRMED.




                                          2